         Case 1:21-cr-00048-LY Document 294 Filed 04/19/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

 UNITED STATES OF AMERICA                   §
                                            §
                                            §
 V.                                         §      CAUSE NO. 1:21-CR-00048(22)-LY
                                            §
                                            §
 (22) JOSHUA BAILEY                         §


                       RESPONSE IN OPPOSITION TO
                   GOVERNMENT’S MOTION FOR DETENTION

TO THE HONORABLE JUDGE HIGHTOWER, UNITED STATES MAGISTRATE
FOR THE WESTERN DISTRICT OF TEXAS:

      In April 2020 Mr. Bailey was released on personal bond in the state criminal justice

system for conduct that is now being prosecuted federally. In a year when so many

people were suffering from depression and could slip through the cracks of the criminal

justice system, Josh Bailey thrived. Josh has been compliant on personal bond and

remains complaint; District Judge Karen Sage even removed his GPS monitor last month

and eliminated his pretrial supervision requirements. He loves his job at Opa’s restaurant

– and they love him. Although his parents reside in South Carolina, he is close with them

and has family support. Given the evidence of his compliance and full-time employment

for the past year, Mr. Bailey should be released on a personal recognizance bond with

conditions as recommended by Daniel Palomares, U.S. Pretrial Services Officer.




DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION TO DETAIN – Page 1
United States of America v. Joshua Bailey (22)
CRIMINAL NO. 1:21-CR-00048(22)-LY
          Case 1:21-cr-00048-LY Document 294 Filed 04/19/21 Page 2 of 5




                                    I.
                   EVIDENTIARY STANDARD FOR THE HEARING:
                          PRESUMPTION OF RELEASE

       “In our society liberty is the norm, and detention prior to trial or without trial is the

carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). “A

[detention] hearing can be held only if one of the six circumstances listed in (f)(1) and (2) is

present ....” United States v. Byrd, 969 F.2d 106, 109 (5th Cir. 1992). The government’s

motion for detention does not alter the presumption that Mr. Bailey should be released

pursuant to 18 U.S.C. § 3142(b) and 18 U.S.C. § 3142(c). The government must meet a high

burden of clear and convincing evidence that absolutely no condition or combination of

conditions will reasonably assure the safety of any other person and the community in

order to result in pretrial detention. Because there is direct evidence that refutes this, Mr.

Bailey must be released.



                                           II.
                                   NOT A FLIGHT RISK

       The Government is prosecuting Mr. Bailey for conduct that was also prosecuted in

state court in 2020. The determining factor for detention is not whether Mr. Bailey has

committed an act subject to federal or state prosecution; it is whether he fled after arrest

and pending trial. While pending trial for serious felonies in the State system, Mr. Bailey

hired a lawyer, bonded out of jail, and remained in the jurisdiction.




DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION TO DETAIN – Page 2
United States of America v. Joshua Bailey (22)
CRIMINAL NO. 1:21-CR-00048(22)-LY
         Case 1:21-cr-00048-LY Document 294 Filed 04/19/21 Page 3 of 5




       At the hearing counsel will proffer the testimony of Travis County Pretrial

Supervision Officer Gracie Madrid. Ms. Madrid would testify that after posting bond in

the state cases, Josh completed a two-month impatient substance abuse treatment program

at the VA hospital. Upon his completion of the program, he was subject to 24 hour a day

supervision on a GPS monitor. Ms. Madrid reported no issues with his curfew or GPS

compliance for the past year. He did not violate the terms or conditions of pretrial release.

He did not fail to report. He did not miss any court appearances.

       Mr. Bailey’s compliance on bond resulted in the removal of the monitoring device.

In recommending conditions of release, U.S. Pretrial Services is not recommending an

ankle monitor. Arguably this condition was not necessary to reasonably assure the

appearance of Mr. Bailey. However, the fact that this condition exists and could be

imposed proves that release is warranted under 18 U.S.C. § 3142.


                                          III.
                                     NOT A DANGER

       Counsel would proffer the testimony of Gary Bailey, Josh’s father, to explain Josh’s

path to Texas.

       Josh grew up in Roanoke, Virginia. Josh did exceptionally well in high school; he

was ranked 7th or 8th out of his entire high school class. He earned acceptance to UVA and

very much wished to attend. Unfortunately for financial reasons and disagreement

between his recently divorced parents Josh was unable to attend college in the Fall




DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION TO DETAIN – Page 3
United States of America v. Joshua Bailey (22)
CRIMINAL NO. 1:21-CR-00048(22)-LY
         Case 1:21-cr-00048-LY Document 294 Filed 04/19/21 Page 4 of 5




following his Senior year. In the midst of a whirlwind week Josh instead found himself in

the office of an Army recruiter and on a bus headed to Ft. Hood, Texas for basic training.

       Josh’s father would testify that Josh did not have a substance abuse problem when

he left Virginia. Josh’s substance abuse began at Ft. Hood. Gary and his wife, Polly – a

social worker with two masters degrees – would testify that it has been a long battle with

addiction ever since. Counsel would also proffer that after completing inpatient treatment

Josh has demonstrated that he has worked hard to change the trajectory of his life.

       Josh was arrested on the federal summons while he was at work. One of Josh’s

main priorities was informing his manager and boss that this was not for a new charge or

for violating his bond. There are about 7 employees at Opa’s, and Josh is an integral part of

the team. In fact, when counsel called the restaurant and spoke to the hostess that

answered the phone she expressed how much everybody missed him and was hoping for

his release and return. Counsel would proffer the testimony of his manager at Opa’s

restaurant, Pablo Frias, regarding Josh’s work history, employment, and potential to

maintain his employment upon his release.

       For the past year, Mr. Bailey has done everything we want a person to do after an

arrest: be responsive, be responsible, and be resilient. Joshua Bailey should be released on

a personal recognizance bond with conditions.




DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION TO DETAIN – Page 4
United States of America v. Joshua Bailey (22)
CRIMINAL NO. 1:21-CR-00048(22)-LY
          Case 1:21-cr-00048-LY Document 294 Filed 04/19/21 Page 5 of 5




       WHEREFORE, PREMISES CONSIDERED, Defendant prays for the Court to

deny the Government’s motion.


                                         Respectfully submitted,

                                         SUMPTER & GONZÁLEZ, L.L.P.
                                         3011 N. Lamar Blvd., Ste 200
                                         Austin, Texas 78705
                                         Telephone: (512) 381-9955
                                         Facsimile: (512) 485-3121

                                      By: /s/David Gonzalez
                                         DAVID GONZALEZ
                                         State Bar No. 24012711
                                         DAVID@SG-LLP.COM


                              CERTIFICATE OF SERVICE

       By my signature below, I do hereby certify that on April 19, 2021 a true and correct

copy of this Defendant’s Response to Government’s Motion for Detention was filed using

the Court’s electronic filing system, which will provide notice to all parties of record,

specifically:

Dan Guess
Assistant United States Attorney
903 San Jacinto Blvd., Suite 334
Austin, Texas 78701
dan.guess@usdoj.gov


                                         /s/David Gonzalez
                                         DAVID GONZALEZ




DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION TO DETAIN – Page 5
United States of America v. Joshua Bailey (22)
CRIMINAL NO. 1:21-CR-00048(22)-LY
